I concur in the disposition of this cause, and for the reasons assigned by RILEY and HURST, JJ., who likewise concur specially.
I, too, am of the view that our state can *Page 17 
and should arrange to handle all general obligation matters in a way more strictly in accord with the exact language and spirit of the Constitution. We should not permit our decisions to be so construed as to result in any practice of either creating or recognizing general obligations contrary to the definite constitutional limitation. From the arguments presented it is apparent that some such misconstruction of our previous decisions may require clarification of our views in event of any effort to extend the scope of our views. We can, of course, have no views contrary to the plain words of the Constitution. The privilege of issuing funding bonds cannot be converted into a plan to avoid the debt limitation for general purposes, or construed to authorize the exceeding of such limitation merely by following the form of refunding. I join my specially concurring associates in the view that we should make this plain.
While in some prior decisions we have properly found that particular obligations payable only out of specific receipts are not general debts, and while we have found it necessary and proper to approve this specific issue of funding bonds covering those specific prior obligations, we should recognize the fact that in this case we have approached the verge of the law on the subject, and that we can go no further when to do so would or might result in a pyramid of illegal and excessive debt for general purposes, by improper use or abuse of the privilege of issuing funding bonds.